Citation Nr: 0932567	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) and Board remand.  


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) has been 
manifested by anger, auditory and visual hallucinations, 
restricted affect, nightmares with enuresis, poor impulse 
control, flashbacks, suicidal thoughts without intent or 
plan, social isolation, sleep disturbance, poor 
concentration, hypervigilance, avoidance behaviors, 
exaggerated startle response, complaints of disorientation, 
depression, and panic attacks.  The evidence also shows that 
the Veteran has been alert and fully oriented with normal 
thought content and thought process, normal speech, good or 
limited eye contact, good hygiene, good judgment, and mild 
memory impairment. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a June 2009 readjudication of the 
Veteran's claim, August 2003, January 2004, June 2005, March 
2006, and May 2008 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re- adjudication of the claim).  
The letters also essentially requested that the Veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with several VA examinations with regard to his claim, and he 
has not indicated that he found these examinations to be 
inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In addition, the Board finds that 
the VA examinations obtained in this case are more than 
adequate, as they provide sufficient detail to determine the 
current severity of the Veteran's PTSD.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2008); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

By an October 2002 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
4, 2002.  In June 2003, the Veteran filed a claim for an 
increased evaluation for his service-connected PTSD.  By a 
July 2003 rating decision, the RO granted an increased 
evaluation of 70 percent, effective June 3, 2003.  In August 
2003, the Veteran filed another claim for an increased 
evaluation for PTSD.  By a May 2004 rating decision, the RO 
denied the Veteran's claim for an increased evaluation.  In 
June 2004, the Veteran filed a notice of disagreement with 
regard to the May 2004 rating decision, and in June 2005, he 
perfected his appeal.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent 
when it is productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 100 percent evaluation is assigned 
when there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.   

VA treatment records from June 2002 through June 2003 reveal 
the Veteran's complaints of anger, difficulty trusting 
others, auditory hallucinations, nightmares, flashbacks, 
avoidance of trauma-related stimuli, thoughts of suicide, 
anger outbursts, social isolation, exaggerated startle 
response, sleep disturbance, decreased concentration, 
hypervigilance, irritability, anxiety, depression, avoidance 
of crowds, loss of interest, and dissociative experiences of 
derealization and cognitive disengagement.  Mental status 
examination regularly revealed the Veteran to be alert and 
fully oriented with good eye contact, intact memory, normal 
speech, and goal-directed thought process.  Although the 
Veteran reported thoughts of suicide on one occasion, the 
treatment records reveal that the Veteran regularly denied 
suicidal and homicidal ideations.  The Veteran's mood was 
reported as agitated, depressed, angry, positive, and stable.  
His affect was noted to be angry, anxious, agitated, 
euthymic, restricted, and constricted.  The treatment records 
show regular diagnoses of PTSD, and GAF scores of 45, 50, 52, 
53, and 55.  A July 2002 treatment record reveals that the 
Veteran reported auditory hallucinations, including hearing 
voices crying for help.  In August 2002, he noted thoughts of 
suicide and an outburst of anger at work with resulting 
sanction.  An October 2002 record reveals that the Veteran 
had periods of extreme stress erupting into violence in a 
heated encounter with another man who was bothering his 
daughter and her son.  The Veteran struck the man in the 
face, and was then restrained by others.  In February 2003, 
the Veteran reported stress in his work environment.  A May 
2003 treatment record shows that the Veteran stated that he 
had sleep disturbance for several nights after a neighbor 
used fireworks.  He also reported anger at work.  Another May 
2003 treatment record notes that the Veteran described a 
dissociative experience of derealization and cognitive 
disengagement when he reported that he was not sure how he 
arrived at the VA facility, and that he felt removed from 
himself.  In June 2003, the Veteran stated that he was having 
difficulty resolving resentment for things which occurred in 
his work environment.  He noted anger about how he believed 
he was treated by certain staff during a conflict resolution 
and disciplinary process.  The treatment records also reveal 
that the Veteran underwent individual and group therapy, and 
that he struggled with alcohol and marijuana use.

In July 2003, the Veteran underwent a VA mental disorders 
examination.  The Veteran complained of intrusive daily 
recollections of combat, nightmares, and flashbacks when he 
was reminded of combat by the sound of helicopters.  He also 
noted avoidance of trauma-related stimuli, some amnesia 
relating to the names of some of the men that he was close 
with in Vietnam, social isolation, no sense of future, 
difficulty sleeping, short temper and anger, hypervigilance, 
and increased startle response.  The Veteran indicated 
dysphoric mood, decreased energy, difficulty concentrating, 
and suicidal thoughts but no attempt or plan.  He denied 
homicidal ideation, and stated that he would not commit 
suicide because of the impact on his family.  The Veteran 
reported that he worked during the daytime, and that he had a 
girlfriend but was divorced.  He noted that he used alcohol, 
marijuana, and hallucinogens when he returned from Vietnam, 
and that he still used alcohol and marijuana.

Mental status examination revealed the Veteran to be neatly 
groomed with some decreased eye contact and nervous tapping 
of the feet indicating tension.  He had effective social 
skills and tended to be moderately reserved until he 
established some sense of trust at which time he was more 
spontaneous and related effectively.  Mood and affect were 
appropriate to content of thought, and he appeared tense and 
constricted.  His affect was full, but reflected that he was 
tense and on edge.  His mood was somewhat dysphoric, but 
speech was normal.  Thought content revealed no delusions, 
hallucinations, grandiosity, or paranoia.  Thought process 
was logical and he was spontaneous, but there was some 
circumstantiality.  He was alert and fully oriented, and his 
memory was intact.  He had insight into his disorder and was 
not a danger to himself or others.  The diagnoses were 
chronic PTSD, major depression, and alcohol dependence in 
partial sustained remission.  A GAF score of 50 for PTSD was 
assigned.

In June 2003, the Veteran's employer, VA, submitted a leave 
usage statement reflecting that, from June 26, 2002 through 
June 26, 2003, the Veteran used 102 hours of sick leave, 
185.75 hours of annual leave which were mostly used at the 
Veteran's request for sick leave, 3.75 hours of leave without 
pay, and 17 hours of advanced sick leave.

In July 2003, the Veteran underwent a VA PTSD examination.  
The report notes the Veteran's complaints of avoidance of 
trauma-related stimuli, exaggerated startle response, morbid 
thoughts of people in his family or his friends dying, 
agitation, suicidal thoughts without plan or intent, 
insomnia, episodes of hopelessness and crying, social 
isolation, sense of foreshortened future, poor concentration, 
and loss of interest in usual hobbies.  He noted that his 
PTSD symptomatology increased around the fourth of July due 
to his neighbor's use of fireworks and as a result of 
thunderstorms.  He reported that he was working in the 
housekeeping department of VA, but that he had used all of 
his leave to deal with his PTSD symptomatology.  He noted 
that he was less efficient and less productive, and that he 
took extra breaks as a result of his PTSD as well.  Mental 
status examination revealed the Veteran to be agitated with 
fairly poor eye contact.  He had to be redirected constantly, 
and had a lot of fidgeting with his feet and his arms.  He 
was unkempt and untidy, but was alert and fully oriented.  
His memory was intact, insight was fair to good, and judgment 
was good for hypothetical situations.  His affect was anxious 
and his overall mood was agitated, upset, down, and 
depressed.  His thinking was concrete.  The diagnoses were 
chronic PTSD, major depression, and alcohol dependence in 
partial remission.  A GAF score of 45 was assigned.  The VA 
examiner noted that the Veteran had occupational and social 
impairment with deficiencies in most areas, more persistent 
suicidal ideation, and near continuous depression.  There was 
a possibility of irritability with periods of violence, and 
the Veteran had some neglect of his personal hygiene and 
appearance and difficulty in establishing and maintaining 
effective relationships.

In his August 2003 claim, the Veteran reported inability to 
function properly at work, difficulty adjusting to society, 
anxiety attacks, migraine headaches, and difficulty with 
interpersonal relationships.  He noted that he self-
medicated, was easily agitated, and that certain people at 
his job tried to get him in trouble or fired.  He stated that 
he avoided crowds and socially isolated himself, and that he 
had anger, visual hallucinations, and could smell the stench 
of death.

VA treatment records from June 2003 through December 2003 
reveal the Veteran's complaints of hostile thoughts in 
response to perceived disrespect, road rage, episodic anger, 
nightmares, headaches, sleep disturbance, visual illusions of 
deceased friends and relatives, irritability, depression, 
increased hyperarousal symptoms, intrusive recollections, 
internal pressure, anger outbursts, disorientation, trouble 
concentrating, morbid thoughts, increased startle response, 
social isolation, mood swings, avoidance of trauma-related 
stimuli, auditory hallucinations, sense of foreshortened 
future, hopelessness, and anxiety.  Mental status examination 
regularly revealed the Veteran to be alert and fully oriented 
and neatly groomed with clear speech, goal-directed thought 
process, no suicidal or homicidal ideation, and good eye 
contact.  The Veteran's mood was reported as moderately 
distressed, neutral, positive, depressed, and confused.  His 
affect was noted to be normal, stable, depressed, and mildly 
restricted.  The treatment records also reflect regular 
diagnoses of PTSD and GAF scores of 45, 50, 52, 53, and 55.  
In June 2003, the Veteran endorsed auditory hallucinations, 
including hearing the voices of fallen Vietnam comrades.  The 
VA physician noted that the Veteran's PTSD symptoms worsened 
since his initial examination, and that treatment records 
showed symptoms including psychotic features with associated 
PTSD, visual and auditory hallucinations, trouble controlling 
anger, inability to abstain from substances, morbid thoughts, 
feelings of hopelessness, guilt, foreshortened future, social 
isolation, increased conflict and distance in relationships, 
and difficulty managing the personal interaction requirements 
of gainful employment.  In August 2003, the Veteran stated 
that he became upset at work and felt the need to leave the 
work environment to control his angry impulses and thoughts 
of aggression.  A September 2003 treatment record reflects 
that the Veteran reported becoming extremely anxious after 
hearing a car backfire, and that he had sleep difficulty as a 
result.  In October 2003, the Veteran indicated mistrust and 
aversion for certain work colleagues, an internal sense of 
being "out of control," increased exacerbation of 
hyperarousal symptoms, and diminished confidence regarding 
impulse control.  The treatment records also indicate that 
the Veteran continued to struggle with substance abuse.

In February 2004, the Veteran underwent another VA PTSD 
examination.  The Veteran reported that he refused to take 
psychiatric medication.  He stated that he had two close 
friends, and that he did not spend time with his children.  
He noted that he did not have a lot of friends because he did 
not like to talk to people.  He reported that he enjoyed 
collecting and listening to music and reading educational or 
other materials.  The Veteran stated that he was employed 
since 1994 at VA, but that he used his sick leave and 
vacation leave for mental health days.  He noted that 
sometimes he went to work only to return home because of 
anger triggers.  The Veteran did not indicate that his job 
was in jeopardy due to taking sick and vacation leave for 
mental health issues.  The Veteran also reported that he 
lived with his girlfriend at her house, and denied any 
problems in his ability to adequately carry out all aspects 
of the activities of daily living.  The Veteran's grooming 
and hygiene were noted to regularly be unremarkable.  The 
Veteran endorsed symptoms including nightmares, intrusive 
recollections, sleep disturbance, flashbacks, anger, 
irritability, avoidance of trauma-related stimuli, decreased 
interests, detachment from his children and others, a sense 
of foreshortened future, poor concentration, and 
hypervigilance.  He reported that he typically sat with his 
back facing the door in all environments, that he did not go 
into the basement of his house because he did not feel secure 
in his control of the house, that he did not like the stereo 
to be loud, and that he avoided the fourth of July due to 
exaggerated startle response.

Mental status examination revealed the Veteran to have a calm 
and cooperative affect with an irritable mood.  His grooming 
and hygiene were unremarkable, and his voice tone was calm.  
His thought process was coherent, relevant, and tight, and 
there was no indication of an associational disturbance.  He 
was fully oriented, and his attention and concentration were 
fair.  His abstracting ability was concrete, and his fund of 
acquired knowledge was intact.  His appetite and energy level 
were fair, and he was not a danger to himself or others.  The 
Veteran reported that he last smoked marijuana before 
Christmas, and that his last alcoholic beverage was on New 
Years Eve, when he had one drink.  The diagnoses were chronic 
PTSD, stabilizing major depression, and alcohol dependence in 
full remission.  A GAF score of 53 was assigned for the 
Veteran's PTSD.  The VA examiner reported that the Veteran's 
PTSD symptoms "remained at virtually the same level as they 
had since he was last seen . . . in 2002" and that the 
Veteran "stands in the way of symptom improvement as he 
refuses psychiatric medication."  Ultimately, the VA 
examiner concluded that the Veteran was "able to maintain 
gainful employment and his PTSD symptoms have a minimal 
impact upon him continuing with his current job at the VA."

In March 2004, the Veteran's VA treating psychiatrist 
submitted a letter in support of his claim.  The letter 
summarized the Veteran's PTSD treatment history and symptoms 
reflected in his VA treatment records, and noted that the 
Veteran continued to struggle with PTSD symptoms with 
episodes ranging from moderate to severe in intensity.  The 
letter reflects diagnoses of chronic PTSD, polysubstance 
dependence in remission, alcohol dependence in sustained 
partial remission, cannabis abuse, adjustment disorder with 
depressed mood and personality disorder not otherwise 
specified.  A GAF score of 50 was assigned, which was noted 
to represent "his status being out of work environment."  
The letter also indicates that the Veteran's PTSD 
symptomatology had worsened since the initial evaluation in 
August 2002, as reflected by "emergence of psychotic 
features (auditory and visual hallucinations) and 
dissociation (derealization, cognitive disengagement in the 
past ten months[)]" as well as difficulty relating to co-
workers and supervisors.  The letter reveals that the 
Veteran's work restrictions included taking necessary time 
away from work to attend regularly scheduled sessions, and 
removing himself from situations which might cause him to 
lose control and respond in an aggressive fashion.  Based on 
the Veteran's PTSD and his other medical conditions, 
including gout, coronary artery disease, ringing in the ears, 
and headaches, the VA physician concluded that it would be 
"even more difficult for [the Veteran] to perform the 
critical and essential elements of his job with sustained 
satisfactory conduct and consistent attendance."

VA treatment records from March 2004 through February 2008 
reveal the Veteran's complaints of nightmares and crazy 
dreams with enuresis, frustration, anger outbursts with 
violent behavior, poor impulse control, rage, thoughts of 
violent aggression, visual hallucinations, sleep disturbance, 
anxiety, ruminations, social isolation, road rage, survivor 
guilt, irritability, flashbacks, dizzy spells with 
disorientation while driving, avoidance of crowds, defensive 
avoidance behaviors, hypervigilance, thoughts of suicide 
without plan or intent, and exaggerated startle response.  
Mental status examination regularly revealed the Veteran to 
be neatly dressed with good grooming and hygiene, clear 
speech, goal-directed thought process, and no suicidal or 
homicidal ideation, except on one occasion when the Veteran 
reported suicidal thoughts.  The Veteran's mood was reported 
as terrible, up and down, neutral, stressed, euthymic, 
depressed, distressed, positive, mixed, and agitated.  His 
affect was restricted, normal, subdued, controlled, sad, 
mildly anxious, agitated, tense, and full.  There was fair or 
good eye contact, intact memory, and no hypomanic or manic 
features.  GAF scores were 45, 48, 50, 52, 53, 55, and 58.  

A May 2004 treatment record reveals that the Veteran retired 
from work, and that his retirement afforded him a good deal 
of relief from pressure and stress.  The Veteran also 
reported that he was involved in an altercation with his 
daughter's ex-boyfriend, explaining that he "pistol-
whipped" the ex-boyfriend to the point where he had to be 
hospitalized because the ex-boyfriend assaulted the Veteran's 
daughter and her son.  The Veteran was arrested and spent the 
night in a holding cell.  He noted feeling anger and rage at 
such a violation of his family.  In June 2004, the Veteran 
reported thoughts of violent aggression at the thought of 
someone physically attacking his loved ones.  He also noted 
seeing the faces of deceased comrades.  In July 2004, the 
Veteran stated that he was managing a break-up with his ex-
girlfriend, and investing positively in a new relationship.  
An August 2004 treatment record reflects the physician's 
opinion that the Veteran's PTSD symptoms were severe and 
rendered "him unable to perform the essential elements of 
substantial gainful activity with sustained satisfactory 
conduct and consistent attendance."  October and November 
2004 treatment records reflect that the Veteran was regularly 
attending church services and participating in an acting 
workshop.  In December 2004, the Veteran reported that he 
discontinued his medication for two weeks, and that he 
continued to drink alcohol and use marijuana.  In January 
2005, the Veteran stated that he was as happy as he'd ever 
been, and that he was very positive about his relationship.  
In February 2005, the Veteran reported sustained positive 
emotional and relational functioning.  A March 2005 treatment 
record reflects the Veteran's complaints of dizzy spells with 
a brief period of disorientation while driving.  A June 2005 
treatment record reveals that the Veteran reported attending 
church fairly regularly, but that he occasionally did not 
attend church because he developed anxiety when in large 
crowds.  In December 2005, the Veteran stated that his 
relationship with his girlfriend was good, and that he was 
attending church and spending time with his grandchildren.  A 
March 2006 treatment record reflects that the Veteran was 
struggling with a recent family death.  He acknowledged 
recent transitory thoughts of suicide without any plan or 
intent.  He reported alcohol consumption and marijuana use, 
and also noted that he lost control of his bladder while 
sleeping on a few occasions.  Another March 2006 treatment 
record reveals that the Veteran married his girlfriend that 
month, and that he was abstinent from alcohol and marijuana.  
He reported better sleep, no nightmares, and no loss of 
bladder control.  A July 2006 record indicates that the 
Veteran struggled on the fourth of July and was more easily 
angered, jumpy, and hypervigilant.  VA treatment records were 
silent as to any treatment for PTSD from December 2006 
through February 2008.

In March 2009, the Veteran underwent another VA PTSD 
examination.  The Veteran complained of depression, sleep 
impairment, persistent auditory hallucinations, panic attacks 
once per day, episodes of violence and anger outbursts, 
hypervigilance, exaggerated startle response, low self 
esteem, recurrent and intrusive thoughts, flashbacks, 
avoidance of trauma-related stimuli, sense of foreshortened 
future, irritability, survivor guilt, avoidance of crowds, 
social isolation, emotional numbing, low energy and 
incentive, poor concentration, decreased interests, and daily 
suicidal thoughts without intent or plan.  The Veteran denied 
any hospitalizations for a mental disorder.  He reported that 
he was married for three years, and that he regularly 
participated in housework and cooking.  He noted that he had 
a few friends, but that he mostly stayed at home and watched 
television.  He denied a history of suicide attempts, but 
noted a history of violence and assaultiveness, reporting 
that he fought with his daughter's boyfriend and that he 
continued to break things.  He also reported alcohol and 
marijuana use without problematic effects.  The Veteran 
reported that he retired from his job in the housekeeping 
department of a VA facility in February 2004.

Mental status examination revealed the Veteran to be clean, 
and appropriately and casually dressed.  The Veteran was 
noted to be able to maintain minimum personal hygiene.  
Psychomotor activity was unremarkable, and speech was 
spontaneous, clear, and coherent.  The Veteran was 
cooperative, and was appropriately assertive but not 
irritable or challenging.  He described his mood as "so so" 
and his affect was constricted.  Attention was intact, and 
the Veteran was fully oriented.  His thought process and 
thought content were unremarkable, and he denied delusions.  
His judgment and insight were intact, and his intelligence 
was average.  There was no evidence of inappropriate 
behavior, obsessive or ritualistic behavior, or homicidal 
thoughts.  The Veteran reported moderate problems with 
engaging in sports and exercise and other recreational 
activities, but denied any other problems with the activities 
of daily living.  With respect to the reported auditory 
hallucinations, the Veteran stated that he heard his mother's 
voice occasionally.  The examiner noted that this did not 
indicate psychosis.  Memory was reported to be normal.  
Neurocognitive testing was performed, which suggested 
impairment in memory functions, below average executive 
functioning and attentional processes, significant 
deterioration in performance while handling complex 
information or complicated mental processes, and conceptual 
rigidity.  The diagnoses were chronic PTSD, major depressive 
disorder, cognitive disorder not otherwise specified, history 
of alcohol dependence in remission, and cannabis abuse.  A 
GAF score of 53 was assigned based on the Veteran's PTSD 
symptoms, which were noted to be moderate to severe.  The 
examiner stated that, after reviewing the Veteran's claims 
file and based on the interview, the Veteran's depression 
could not be separated from his PTSD without resort to 
speculation.  The examiner concluded that the Veteran's PTSD 
caused some interference with functional status, that 
cognitive impairment was in the mild range, that the 
Veteran's PTSD was stable and likely to continue at the 
present level, and that there was not total occupational and 
social impairment due to PTSD.  The examiner also indicated 
that the Veteran's PTSD did cause deficiencies in judgment, 
thinking, family relations, work, and mood.  Ultimately, the 
VA examiner found that the Veteran's PTSD did not 
significantly increase in severity since the previous 
evaluation, and that the Veteran's PTSD would not cause total 
occupational unemployment.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 70 percent for the 
Veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The Veteran's GAF scores of 45, 48, and 50 indicate 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
The Veteran's GAF scores of 52, 53, 55, and 58 show moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Id.  Although GAF scores are important 
in evaluating mental disorders, the Board must consider all 
the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran has reported anger, difficulty trusting others, 
auditory hallucinations, visual hallucinations, nightmares 
with enuresis, poor impulse control, flashbacks, avoidance of 
trauma-related stimuli, thoughts of suicide without plan or 
intent, anger outbursts, social isolation, road rage, 
exaggerated startle response, and sleep disturbance.  He has 
also complained of poor concentration, hypervigilance, 
disorientation, irritability, anxiety, depression, avoidance 
of crowds, loss of interest, and one dissociative experience 
of derealization and cognitive disengagement.  The Veteran 
also noted intrusive daily recollections, detachment from 
others, some amnesia relating to the names of some men that 
he was close with in Vietnam, sense of foreshortened future, 
morbid thoughts, episodes of hopelessness, panic attacks, and 
difficulty with interpersonal relationships.  The Veteran 
also endorsed continued alcohol and marijuana use with 
periods of remission.  The medical evidence reflects that the 
Veteran was regularly cooperative, alert and fully oriented, 
had no impairment of thought process or communication, had 
mild memory impairment, and normal speech.  The Veteran 
regularly reported auditory and visual hallucinations.  The 
Veteran's eye contact was regularly good, but on occasion, 
was limited.  The Veteran regularly reported suicidal 
thoughts without intent or plan, and denied homicidal 
ideation.  The medical evidence also showed that the 
Veteran's mood was depressed, agitated, angry, stable, 
positive, distressed, confused, neutral, irritable, stressed, 
tense, or mixed.  His affect was angry, anxious, agitated, 
euthymic, restricted, constricted, tense, normal, depressed, 
subdued, controlled, or sad.  The Veteran worked for a VA 
facility in the housekeeping department from 1994 to 2004, 
when he retired.  He submitted testimony and evidence that he 
used both his sick leave and his annual leave for "mental 
health" purposes, and that he also took leave without pay 
and advanced sick leave due to his symptoms.  The Veteran 
also regularly reported difficulty getting along with co-
workers.  The Veteran is married and has reported a good 
relationship with his wife.  He also tries to attend church 
regularly, but occasionally cannot because he has difficulty 
being around crowds.

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's PTSD meets the 
criteria for the next higher disability rating of 100 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  There 
is evidence that the Veteran has persistent auditory and 
visual hallucinations, and there is evidence of 
disorientation to time or place.  However, there is no 
evidence of gross impairment in thought process or 
communication, as the Veteran's thought process was regularly 
found to be goal-directed and normal.  Although the Veteran's 
thought process was noted to be circumstantial on one 
occasion, this does not indicate gross impairment of thought 
process or communication.  In addition, there is no evidence 
of grossly inappropriate behavior.  While there is evidence 
of moderately inappropriate behavior, including angry 
outbursts and involvement in physical altercations, the Board 
does not believe that these outbursts constitute grossly 
inappropriate behavior.  Further, the Board acknowledges that 
the Veteran had suicidal thoughts without intent or plan.  
However, the evidence of record reveals that the Veteran 
denied homicidal ideation.  Although the Veteran reported 
thoughts of suicide, he stated that he would not commit 
suicide because of the impact on his family.  Accordingly, 
the Board does not find that the Veteran was in persistent 
danger of hurting himself or others.  Moreover, the evidence 
does not show intermittent inability to perform the 
activities of daily living, including maintenance of minimal 
personal hygiene.  The Veteran was regularly found to be 
neatly groomed with good hygiene, but on one occasion was 
noted to have some neglect of personal hygiene and 
appearance.  In addition, in February 2004 and March 2009, 
the Veteran reported that, aside from engaging in sports and 
exercise and other recreational activities, he did not have 
any problems with the activities of daily living.  Finally, 
the evidence does not show memory loss for names of close 
relatives, own occupation, or own name.  While the March 2009 
cognitive testing suggested impaired memory functions, and 
the Veteran once reported an inability to recall the names of 
some of the men that he was close with in Vietnam, there is 
no evidence of memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Although the July 2003 VA examiner found that the Veteran had 
occupational and social impairment with deficiencies in most 
areas and an August 2004 VA treatment record reflects that 
the Veteran's PTSD symptoms rendered "him unable to perform 
the essential elements of substantial gainful activity with 
sustained satisfactory conduct and consistent attendance," 
the February 2004 VA examiner concluded that the Veteran was 
"able to maintain gainful employment and his PTSD symptoms 
have a minimal impact upon him continuing with his current 
job at the VA" and the March 2009 VA examiner stated that 
the Veteran's PTSD did not cause total occupational 
unemployment.  As total social and occupational impairment 
due to PTSD has not been shown, an increased rating greater 
than 70 percent for PTSD is not warranted.  Id.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's PTSD is evaluated as a mental disorder pursuant 
to 38 C.F.R. § 4.130, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's PTSD is 
manifested by anger, auditory and visual hallucinations, 
restricted affect, nightmares with enuresis, poor impulse 
control, flashbacks, suicidal thoughts without intent or 
plan, social isolation, sleep disturbance, poor 
concentration, hypervigilance, avoidance behaviors, 
exaggerated startle response, complaints of disorientation, 
depression, and panic attacks.  The evidence also shows that 
the Veteran has been alert and fully oriented with normal 
thought content and thought process, normal speech, good or 
limited eye contact, good hygiene, good judgment, and mild 
memory impairment.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the 70 percent disability rating for his 
service-connected PTSD.  A rating in excess thereof is 
provided for certain manifestations of the service-connected 
PTSD but the medical evidence of record does not demonstrate 
that such manifestations were present in this case.  The 
criteria for a 70 percent disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence 
of record that would warrant a rating in excess of 70 percent 
for the Veteran's service-connected PTSD at any time during 
the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation in excess of 70 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


